 
Exhibit 10.25
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this "Agreement"), dated as of October 2, 2017 is
entered into between David Reichwein, a Pennsylvania resident, GIP International
Ltd, a Hong Kong corporation and DPR International LLC, a Pennsylvania limited
liability corporation (collectively, the "Seller") and Growlife, Inc., a
Delaware corporation (the "Buyer").
 
RECITALS
WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller (the “Transaction”) the rights of Seller to the Purchased Assets (as
defined in Schedules A and B of this Agreement), subject to the terms and
conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
TERMS
1. 
Purchase and Sale of Assets.
1.1.           Effective as of the Closing Date (as defined below), Seller
hereby sells, assigns, transfers, and sets over unto Buyer 51% rights, title and
interest in and to the Intellectual Property and Purchased Assets as defined
herein (together, the “Assigned Intellectual Property and Purchased Assets” and
each an “Item”), subject to the limitations set forth in section 3.2E below and
as set forth on Schedule A attached hereto,  for Buyer’s own use and for the use
of its assigns, successors, and legal representatives, to the full end of the
term of each Item of the Assigned Intellectual Property and Purchased Assets.
1.2.           Together with the Assigned Intellectual Property and Purchased
Assets, Seller hereby sells, assigns, transfers and set over unto Buyer all past
and future rights, title and interest in the assets, subject to the limitations
set forth in section 3.2E below and as set forth on Schedule A attached hereto,
free and clear of any mortgage, pledge, lien, charge, security interest, claim
or other encumbrance ("Encumbrance").
1.3.           No Liabilities/Assumption of Liabilities. Buyer shall not assume
any liabilities or obligations of Seller of any kind, whether known or unknown,
contingent, matured or otherwise, whether currently existing or hereinafter
created.
 
2. 
Purchase Price. The aggregate purchase price for the Purchased Assets shall be
$400,000 (the "Purchase Price") payable as set forth in Section 2.1.
2.1.           Buyer shall fund $75,000 (the “Deposit”) of the Purchase Price by
September 30, 2017 for the down payment for the purchase of EFI Vutek H2000
Printer and a Tech Lighting UV Coater and funding of the rent and security
deposit of an office lease located at 3368 N. San Fernando Road Unit 201, Los
Angeles CA 90065In the event the Transaction does not close, and upon demand of
Buyer, the Deposit shall be immediately refundable. The balance of the Purchase
Price shall be payable to Seller between October 1, 2017 and December 31, 2017
in accordance with Exhibit 2.1.
2.2.          Option to Purchase Additional Assets. Buyer shall have the option
(the “Option”) to purchase the rights, title, and interest in and to the
additional assets set forth on Schedule B attached hereto (the “Additional
Assets”), free and clear of any Encumbrances on or before December 31, 2017, In
the event Buyer exercises the Option, Buyer shall pay Seller an additional
purchase price of $350,000 (the “Option Purchase Price”) in in seven monthly
payments of $50,000 per month beginning on January 31, 2018, after the Option is
exercised and completed on July 31, 2018.
2.3.           Withholding Tax and Expenses. Buyer shall be entitled to deduct
and withhold from the Option Purchase Price any taxes or expenses paid by Buyer.
All such withheld amounts shall be treated as delivered to Seller hereunder.
 
 

 
 
3. 
CLOSING
3.1.         Closing. The closing of the transactions contemplated by this
Agreement (the "Closing") shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the "Closing Date") at the offices
of Horwitz + Armstrong, PLC, 14 Orchard Suite 200, Lake Forest, CA 92630.
3.2.         Closing Deliverables of Seller. At the Closing, Seller shall
deliver to Buyer the following:
A.           A bill of sale in the form of Exhibit A hereto (the "Bill of Sale")
and duly executed by Seller, transferring the Purchased Assets to Buyer;
B.           Assignments in the form of Exhibit B hereto (the “Intellectual
Property Assignments”) and duly executed by Seller, transferring all of Seller's
right, title and interest in and to the Intellectual Property (as defined in
Section 4.7 herein) included in the Purchased Assets to Buyer.
C.          A certificate of the Secretary (or equivalent officer) of Seller
certifying as to (A) the resolutions of the board of directors of Seller, duly
adopted and in effect, which authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby, and (B) the names
and signatures of the officers of Seller authorized to sign this Agreement and
the documents to be delivered hereunder;
D.           Such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement; and
E.           David Reichwein will maintain operational control of the Assigned
Intellectual Property and Purchased Assets, which are owned 51% by Growlife Inc.
at Closing, in accordance with the plans approved in writing by the Chief
Executive Officer of Buyer. The Assigned Intellectual Property and Purchased
Assets are expected to be a Custom On-Demand Flooring and Decorative Surfacing
Materials Factory located in the Los Angeles Area which is expected to
manufacture and sell FreeFit Branded Products throughout North America.
3.3.         Closing Deliverables of Buyer: At the Closing, Buyer shall deliver
to Seller the following:
A.           The Purchase Price;
B.          A certificate of the Secretary (or equivalent officer) of Buyer
certifying as to (A) the resolutions of the board of directors of Buyer, duly
adopted and in effect, which authorize the execution, delivery and performance
of this Agreement and the transactions contemplated hereby, and (B) the names
and signatures of the officers of Buyer authorized to sign this Agreement and
the documents to be delivered hereunder;
C.           Such other customary instruments of transfer, assumption, filings
or documents, in form and substance reasonably satisfactory to Seller, as may be
required to give effect to this Agreement; and
3.4.        Conditions to Obligations of All Parties. The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:
A.         Buyer and Seller shall have entered into the certain compensation
agreement (the “Compensation Agreement”) whereby David Reichwein shall be
entitled to 10% of any gross profit solely generated by the Assigned
Intellectual Property and Purchased Assets and a reasonable and customary
compensation package for the services performed by David Reichwein;
B.          No claim, lawsuit, investigation, audit, or action shall have been
commenced against Buyer or Seller, which would prevent the Closing. No
injunction or restraining order shall have been issued by any court,
administrative body, or governmental authority, and be in effect, which
restrains or prohibits any transaction contemplated hereby; and
3.5.        Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions:
A.           Buyer shall have completed its due diligence review of the
business, assets and affairs of Seller;
B.           Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to the satisfaction of Buyer;
C.           From the date of this Agreement, there shall not have occurred any
material adverse effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a material adverse effect.
D.           Buyer shall have perfected its UCC Filing securing a first lien on
the EFI Vutek H2000 Printer;
E.           Buyer shall own all New Products developed by David Reichwein while
he is employed by Buyer.;
 
2

 
 
F.           Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Seller certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Seller authorizing the execution, delivery and performance of this
Agreement and the other documents reasonably required for the consummation of
the Transaction, and that all such resolutions are in full force and effect and
are all the resolutions adopted in connection with the Transaction contemplated
hereby and thereby; and
G.           Seller shall have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the Transaction contemplated by this Agreement.
3.6.        Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller's waiver, at or prior to the Closing, of each of the
following conditions:
A.         Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and the
other Transaction to be performed or complied with by it prior to or on the
Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Buyer shall have performed such
agreements, covenants and conditions, as so qualified, in all respects;
B.          Seller shall have received a certificate of the Secretary (or
equivalent officer) of Buyer certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
other documents reasonably required for the consummation of the Transaction, and
that all such resolutions are in full force and effect and are all the
resolutions adopted in connection with the Transaction contemplated hereby and
thereby; and
C.          Buyer shall have delivered to Seller such other documents or
instruments as Seller reasonably requests and are reasonably necessary to
consummate the Transaction contemplated by this Agreement.
 
4. 
REPRESENTATIONS AND WARRANTIES OF SELLER
4.1.        Seller represents and warrants to Buyer that the statements
contained in this Section 4 are true and correct as of the date hereof. For
purposes of this Section 4, "Seller's knowledge," "knowledge of Seller" and any
similar phrases shall mean the actual or constructive knowledge of any director
or officer of Seller, after due inquiry.
4.2.        Organization and Authority of Seller; Enforceability. Seller is an
individual duly organized and validly existing and in good standing under the
laws of the state Pennsylvania. GIP International Ltd is a corporation duly
organized and validly existing and in good standing under the laws of Hong Kong.
DPR International LLC is a limited liability corporation duly organized and
validly existing and in good standing under the laws of the state Pennsylvania.
Seller has full corporate power and authority to enter into this Agreement and
the documents to be delivered hereunder, to carry out its obligations hereunder
and to consummate the transactions contemplated hereby. Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
state Pennsylvania. Seller has full corporate power and authority to enter into
this Agreement and the documents to be delivered hereunder, to carry out its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Seller of this Agreement and the
documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Seller. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement and the documents
to be delivered hereunder constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.
4.3.        No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Seller; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Seller
or the Purchased Assets; (c) conflict with, or result in (with or without notice
or lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets. No consent, approval,
waiver or authorization is required to be obtained by Seller from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.
 
3

 
 
4.4.         Title to Purchased Assets. Seller owns and has good title to the
Assigned Intellectual Property and Purchased Assets, free and clear of
Encumbrances and free from any licenses, authorizations that dilute the
ownership and title in any manner.
4.5.         Condition of Assets. The tangible personal property included in the
Assigned Intellectual Property and Purchased Assets are in good condition and
are adequate for the uses to which they are being put, and none of such tangible
personal property are in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. All
inventory, finished goods, raw materials, work in progress, packaging, supplies,
parts and other inventories included in the Assigned Intellectual Property and
Purchased Assets consist of a quality and quantity usable and salable in the
ordinary course of business.
4.6.        Conduct of Business. Seller shall conduct its operations in the
ordinary course consistent with past practice and will not issue any capital
stock or grant any options or warrants with respect to its capital stock, nor
will it make any distributions, dividends or other payments to any affiliate or
shareholders
4.7.         Intellectual Property. 
A.        "Intellectual Property" means any and all of the following in any
jurisdiction throughout the world: (i) trademarks and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (ii) copyrights, including all applications and
registrations related to the foregoing; (iii) trade secrets and confidential
know-how; (iv) patents and patent applications; (v) websites and internet domain
name registrations; and (vi) other intellectual property and related proprietary
rights, interests and protections (including all rights to sue and recover and
retain damages, costs and attorneys' fees for past, present and future
infringement and any other rights relating to any of the foregoing).
B.          Schedule A lists all the Assigned Intellectual Property included as
the Assigned Intellectual Property and Purchased Assets. Seller owns or has
adequate, valid and enforceable rights to use the Assigned Intellectual
Property, and such is free and clear of all Encumbrances. Seller is not bound by
any outstanding judgment, injunction, order or decree restricting the use of the
Assigned Intellectual Property, or restricting the licensing thereof to any
person or entity.
C.          Seller's prior and current use of the Assigned Intellectual Property
has not and does not infringe, violate, dilute or misappropriate the
Intellectual Property of any person or entity and there are no claims pending or
threatened by any person or entity with respect to the ownership, validity,
enforceability, effectiveness or use of the Assigned Intellectual Property. No
person or entity is infringing, misappropriating, diluting or otherwise
violating any of the Assigned Intellectual Property, and neither Seller nor any
affiliate of Seller has made or asserted any claim, demand or notice against any
person or entity alleging any such infringement, misappropriation, dilution or
other violation.
4.8.      Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.
4.9.      Claims. There is no claim, action, suit, proceeding or governmental
investigation ("Action") of any nature pending or, to Seller's knowledge,
threatened against or by Seller (a) relating to or affecting the
Purchased Assets [or the Assumed Liabilities]; or (b) that challenges or seeks
to prevent, enjoin or otherwise delay the transactions contemplated by
this Agreement. No event has occurred or circumstances exist that may give rise
to, or serve as a basis for, any such Action.
 
5. 
REPRESENTATIONS AND WARRANTIES OF BUYER
5.1.      Buyer represents and warrants to Seller that the statements contained
in this Section 5 are true and correct as of the date hereof. For purposes of
this Section 5, "Buyer's knowledge," "knowledge of Buyer" and any similar
phrases shall mean the actual or constructive knowledge of any director or
officer of Buyer, after due inquiry.
 
4

 
 
5.2.       Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state Delaware. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.
5.3.       No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer.
No consent, approval, waiver or authorization is required to be obtained by
Buyer from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby.
5.4.      Legal Proceedings. There is no Action of any nature pending or, to
Buyer's knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.
 
6. 
COVENANTS
6.1.       Public Announcements. Unless otherwise required by applicable law,
neither party will make any public disclosure concerning the matters set forth
in this Agreement or the negotiation of the Transaction without the prior
written consent of the other party, which consent shall not be unreasonably
withheld. If and when either party desires to make such public disclosure, after
receiving such prior written consent, the disclosing party will give the other
party an opportunity to review and comment on any such disclosure in advance of
public release. Notwithstanding the above, to the extent that either party is
advised by counsel that disclosure of this Agreement or the Transaction is
ordered by a court of competent jurisdiction or is otherwise required by law,
then such disclosing party will provide the other party, if reasonably possible
under the circumstances, prior notice of such disclosure as well as an
opportunity to review and comment on such disclosure in advance of the public
release.
6.2.      Each party and its representatives, officers, employees and advisors,
including accountants and legal advisors, as applicable, will provide the other
party and its representatives, officers, employees and advisors, including
accountants and legal advisors, as applicable, with all information, books,
records and property (collectively, “Transaction Information”) that such other
party reasonably considers necessary or appropriate in connection with its due
diligence inquiry. Each of the parties will use its commercially reasonable
efforts to maintain the confidentiality of the Transaction Information, unless
all or part of the Transaction Information is required to be disclosed by
applicable securities laws or to the extent that such disclosure is ordered by a
court of competent jurisdiction.
 
7.            
INDEMNIFICATION
7.1.      Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing.
7.2.      Indemnification By Seller. Seller shall defend, indemnify and hold
harmless Buyer, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys' fees
and disbursements, arising from or relating to: (a) any inaccuracy in or breach
of any of the representations or warranties of Seller contained in this
Agreement or any document to be delivered hereunder; and (b) any breach or
non-fulfillment of any covenant, agreement or obligation to be performed by
Seller pursuant to this Agreement or any document to be delivered hereunder.
7.3.     Indemnification by Buyer. Buyer shall defend, indemnify and hold
harmless Seller, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys' fees
and disbursements, arising from or relating to: (a) any inaccuracy in or breach
of any of the representations or warranties of Buyer contained in this Agreement
or any document to be delivered hereunder; and (b) any breach or non-fulfillment
of any covenant, agreement or obligation to be performed by Buyer pursuant to
this Agreement or any document to be delivered hereunder.
 
5

 
 
7.4.      Effect of Investigation. Buyer's right to indemnification or other
remedy based on the representations, warranties, covenants and agreements of
Seller contained herein will not be affected by any investigation conducted by
Buyer with respect to, or any knowledge acquired by Buyer at any time, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.
 
8. 
MISCELLANEOUS
8.1.     Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
8.2.     No Brokers. Each party represents and warrants to the other that there
are no brokers or finders entitled to any compensation with respect to this
Transaction and each agrees to indemnify and hold the other harmless from and
against any expenses or damages incurred as a result of a breach of this
representation and warranty.
8.3.    Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Washington within
such State, without regard to any principles of conflicts of law. Each of the
parties hereby irrevocably consents and agrees that any legal or equitable
action or proceeding arising under or in connection with this Agreement shall be
brought in the federal or state courts located in Washington, by execution and
delivery of this Agreement, irrevocably submits to and accepts the jurisdiction
of said courts, (iii) waives any defense that such court is not a convenient
forum, and (iv) consent to any service of process method permitted by law.
8.4.    Counterparts. This letter of intent may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Fax or PDF copies of signatures shall be
treated as originals for all purposes.
8.5.     Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); or (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
8.5):
 
IF TO SELLER:
David Reichwein
Address: 208 ½ S Poinsettia Place
Los Angeles, CA 90036
Fax:
Attention: David Reichwein
Email: dprinternational@gmail.com
GIP International LTD
Address: 208 ½ Poinsettia Place,
Los Angeles CA 90036
Fax:
Attn: David Reichwein
Attention: (Officer/Agent)
Email:dprinternational@gmail.com
DPR International LLC
Address: 208 ½ Poinsettia Place
Los Angeles CA 90036
Fax:
Attn: David Reichwein
Attention: (Officer/Agent)
Email:dprinternational@gmail.com
with a copy to:
Seller’s Law Firm
Address: Duane Morris LLP
30 S 17th Street,
Philadelphia PA
Fax:
Attention Sam Apacelli
Email: swapicelli@duanemorris.com
 
 
IF TO BUYER:
Growlife, Inc.
Address: 5400 Carillon Point,
Kirkland, WA 98033
Fax: (206) 826-0451
Attention: Marco Hegyi, CEO
Email: mhegyi@growlifeinc.com
 
 
with a copy to:
Horwitz + Armstrong
Address: 14 Orchard Suite 200,
Lake Forest, CA 92630
Fax: (949) 540-6578
Attention: Jessica Lockett
Email: jlockett@horwitzarmstrong.com
 
 

 
 
 
6

 
 
 
8.6.           Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
8.7.         Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.
8.8.        Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.
8.9.         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.
8.10.        No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
8.11.        Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
8.12.       Waiver. No waiver by any party of any of the provisions hereof shall
be effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
8.13.       Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.
 [SIGNATURE PAGE FOLLOWS]
 
7

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
 
Growlife, Inc.
 
 
By /s/ Marco Hegyi
Name: Marco Hegyi
Title: Chief Executive Officer
 
 
David Reichwein
 
 
By /s/ David Reichwein
David Reichwein
 
GIP International Ltd
 
By /s/ David Reichwein
David Reichwein
Its:            Sole Shareholder
 
DPR International LLC
 
By /s/ David Reichwein
David Reichwein
Its:            Sole Shareholder
 
 
 

 
 
8

 
SCHEDULE A
Listing of Assigned Intellectual Property and Assets to be Acquired
 
 
1. 
Rights to Lumi Reflective Floor and Wall Tiles inclusive of existing and future
Patents, Trademarks, and Copyrights.
 
2. 
All Intellectual Property associated with FreeFit Flooring including Patents,
Trademarks, and Copyrights.
 
3. 
All Intellectual Property associated with Gecko Brand Adhesives and Coatings.
 
4. 
All Intellectual Property associated with Cordoba Wood Flooring including
Patents, Trademarks, and Copyrights.
 
5.
51% Ownership of the asset
 
6.
FreeFitFloors.com and FreeFormFloors.com Websites.
 
7.
Any required permits and licenses.
 
Other assets to be determined.
 
 
 
 
9

 
SCHEDULE B
 
1. US Patent 8,298,650 B2 10/30/2012.
 
2. US Patent 8,512,848 B2 8/20/2013.
 
3. US 2013/0025216 A1 1/31/2013.
 
4. Canadian Patent 2,796,927 11/27/2012.
 
5. US 2013/0326990 A1 12/12/2013.
 
6. US D680239S 4/16/2013.
 
7. US D680240S 4/16/2013.
 
8. US D689241S 4/16/2013.
 
9. US D689242S 4/16/2013.
 
10. US D689243S 4/16/2013.
 
11. US D689244S 4/16/2013.
 
12. US D689245S 4/16/2013.
 
13. US D681237S 4/30/2013.
 
14. US D681238S 4/30/2013.
 
15. Trademark FREEFIT HDCT 85438998.
 
16. Trademark FREEFIT EIR 85439006.
 
17. Trademark FREEFIT HD 85438891.
 
18. Trademark FreeForm 85636854.
 
19. Trademark Intaglio 85368877.
 
20. Trademark Gecko 85379882.
 
21. Trademark Gecko 85379857.
 
22. Trademark FREEFIT 77830662.
 
23. US680666S 4/23/2013
 
24. US680667S 4/23/20132
 
25. US680668S 4/23/2013 26.US
 
26. 680669S 4/23/2013
 
 
 
10

 
EXHIBIT A
BILL OF SALE
 
BILL OF SALE AND GENERAL ASSIGNMENT
 
October 2, 2017
 
For good and valuable consideration, including consideration under the Asset
Purchase Agreement dated approximately the same date as this instrument (that
agreement, the “Purchase Agreement”), David Reichwein, a Pennsylvania resident,
GIP International Ltd, a Hong Kong corporation and DPR International LLC, a
Pennsylvania limited liability corporation (collectively, the "Seller"), hereby
transfers the Assigned Intellectual Property and Purchased Assets (as defined in
the Purchase Agreement) to Growlife, Inc., a Delaware corporation (the
“Company”). This instrument is subject to and construed in accordance with the
Purchase Agreement.
 
On one or more occasions after the date of this instrument, the Seller, at the
request of the Company, shall execute and deliver further instruments of
transfer and assignment and take any other action as the Company may reasonably
require to more effectively transfer to the Company each of the Assigned
Intellectual Property and Purchased Assets and to assist the Company in
exercising all rights with respect to the Assigned Intellectual Property and
Purchased Assets.
 
The Sellers are signing this Bill of Sale and General Assignment on the date
stated in the heading.
 
 
 
David Reichwein
 
By /s/ David Reichwein
David Reichwein
 
GIP International Ltd
 
By /s/ David Reichwein
David Reichwein
Its: Sole Shareholder
 
DPR International LLC
 
By /s/ David Reichwein
David Reichwein
Its: Sole Shareholder
 

 
 
11

 
EXHIBIT B
INTELLECTUAL PROPERTY ASSIGNMENT
 
TRADEMARK ASSIGNMENT AGREEMENT
 
October 2, 2017
 
For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged and paid to: David P. Reichwein, an individual/corporation,
located at 208 ½ S. Poinsettia Place, Los Angeles, CA 90036. (hereinafter
“Assignor” or “Applicant”)
 
hereby sells and assign to:
 
 GROWLIFE, INC., a Delaware corporation, with its principal place of business
located at 5400 Carillon Point, Kirkland, WA 98033 (hereinafter “Assignee”), as
the majority owner of Applicant’s business to which the mark pertains, which is
ongoing and existing, all right, title and interest in the United States, and
throughout the world, in and to the trademark application and registration of
the “Mark” detailed below:
 
Mark: ( See Schedule B )
 
Serial Number:
 
NOA Issue Date:
 
The undersigned hereby authorizes the law firm Horwitz + Armstrong, A
Professional Law Corporation (“Law Firm”), to correct any errors in this
assignment, insert any further identification or other information necessary or
desirable to make this assignment suitable for recordation with United States
Patent and Trademark Office and throughout the world. Further, the undersigned
hereby authorize Law Firm to file a Statement of Use and any other application
amendments that may be required to register the Mark in the name of Assignee.
 
IN WITNESS WHEREOF, the undersigned have duly executed this Trademark Assignment
Agreement as of the date first written above.
 
 
 
ASSIGNOR
 
David Reichwein
 
 
 
ASSIGNEE

 
Growlife, Inc.
 
By /s/ David Reichwein
David Reichwein
 
GIP International Ltd
 
By /s/ David Reichwein
David Reichwein
Its: Sole Shareholder
 
 
DPR International LLC
 
By David Reichwein
David Reichwein
Its; Sole Shareholder
 
 
By: /s/ Marco Hegyi
Marco Hegyi, CEO

 
 
 
12

 
Exhibit 2.1
Funding Schedule
 
None.

 

 
13
